United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3906
                                   ___________

Billy Roy Tyler,                         *
                                         *
             Appellant,                  *
                                         *   Appeal from the United States
      v.                                 *   District Court for the
                                         *   District of Nebraska.
George Green, legal counsel              *
4 Nebraska Department of                 *      [UNPUBLISHED]
Correction (NDCS); Randy                 *
Crosby; Unknown Krantz, ?,               *
Investigator 4 Nebraska State            *
Patrol; Esther Casmer; Richard           *
Gatto; Dennis Bakewell; Robert           *
Houston; John Doe, Nebraska              *
State Patrol Investigator,               *
                                         *
             Appellees.
                                   ___________

                             Submitted: April 28, 2009
                                Filed: May 13, 2009
                                 ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

     Billy Roy Tyler appeals after the district court1 dismissed his 42 U.S.C. § 1983
complaint under Federal Rule of Civil Procedure 12(b)(6) and 28 U.S.C.


      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
§ 1915(e)(2)(B)(ii). Having carefully reviewed the record and considered Tyler’s
appellate arguments, we find no basis for reversal. See Levy v. Ohl, 477 F.3d 988,
991 (8th Cir. 2007) (appellate court reviews de novo district court’s Rule 12(b)(6)
dismissal, assuming as true all complaint allegations); Moore v. Sims, 200 F.3d 1170,
1171 (8th Cir. 2000) (per curiam) (appellate court reviews de novo district court’s
§ 1915(e)(2)(b) dismissal). Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-